Docket No. 105805.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS ex rel. LISA
MADIGAN, Petitioner, v. HONORABLE JAMES B. KINZER et al.,
                         Respondents.

                  Opinion filed January 23, 2009.



   JUSTICE KILBRIDE delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Thomas, Garman, and
Karmeier concurred in the judgment and opinion.
   Justice Burke specially concurred, with opinion, joined by Justice
Freeman.



                            OPINION

     Illinois Attorney General Lisa Madigan filed an original
mandamus action in this court under Supreme Court Rule 381 (188
Ill. 2d R. 381), seeking to vacate a sentence of court supervision
imposed upon Kyle Kissack for his driving under the influence of
alcohol conviction. The petitioner contends that court supervision is
prohibited by section 5–6–1(d)(3) of the Unified Code of Corrections
(Code) (730 ILCS 5/5–6–1(d)(3) (West 2006)), because Kissack
previously pled guilty to reckless driving as a result of a plea
agreement. We hold that the sentence of court supervision is not
authorized by statute in these circumstances. Accordingly, we award
the order of mandamus.

                          I. BACKGROUND
    Kyle Kissack was charged with driving under the influence of
alcohol (DUI) (625 ILCS 5/11–501 (West 2006)). On August 24,
2007, he entered a guilty plea to that offense in the circuit court of
Iroquois County and the Honorable James B. Kinzer (respondent)
sentenced him to 14 months of court supervision.
    The State filed a motion to reconsider the sentence, asserting that
Kissack had previously pled guilty to reckless driving as part of a plea
agreement. The State contended that section 5–6–1(d)(3) of the Code
(730 ILCS 5/5–6–1(d)(3) (West 2006)) prohibits a sentence of court
supervision for DUI when the defendant previously pled guilty to
reckless driving under a plea agreement. The State, therefore,
maintained that Kissack’s sentence was void because it was not
authorized by statute.
    The respondent denied the motion to reconsider in a written order.
Respondent acknowledged section 5–6–1(d)(3) provides that court
supervision is not authorized if a defendant previously pled guilty to
reckless driving as a result of a plea agreement. Respondent initially
found, however, that a literal application of section 5–6–1(d)(3)
would create an unconstitutional irrebuttable presumption that a
reckless driving charge was reduced from a DUI. Respondent could
find no justification for treating previous convictions of reckless
driving and DUI identically for purposes of court supervision on a
subsequent DUI offense.
    Respondent found that the legislature intended to treat prior guilty
pleas to reckless driving and DUI identically only when a DUI charge
was reduced to reckless driving. According to respondent, People v.
Kuhn, 126 Ill. 2d 202 (1988), was “controlling: there must be
evidence that the plea was the result of a plea agreement involving an
effort to reduce the effect of the DUI charge (as opposed to a
recognition by the State that the DUI charge was simply not capable
of being proved at trial and dismissed for that reason).”
    Respondent noted that Kissack pled guilty to reckless driving in
2002. A DUI charge was dismissed in that case. The reason for the

                                  -2-
dismissal was unclear, however. Respondent observed that the DUI
charge may have been dismissed due to insufficient evidence.
Accordingly, respondent found that Kissack was eligible for court
supervision under section 5–6–1(d)(3).
    The State filed a motion to amend the order to comply with
Supreme Court Rule 18 (210 Ill. 2d R. 18), asserting that the order
did not contain the information required when a circuit court declares
a statute unconstitutional. Kissack responded that the order did not
declare the statute unconstitutional. Rather, the order was based on
the respondent’s construction of section 5–6–1(d). Following a
hearing, respondent denied the State’s motion to amend the order.
There is no record of respondent’s reasoning in denying the motion.
    The petitioner then moved this court for leave to file an original
mandamus complaint. This court allowed the petitioner to file the
complaint and ordered the parties to brief the issues. The petitioner
seeks an order directing the respondent to vacate the sentence of court
supervision and impose a sentence in accordance with the Code.
    The petitioner attached to the complaint the docket sheet showing
the disposition of Kissack’s previous charges. The docket entry in
case number 2001–DT–160 for May 7, 2002, states in pertinent part:
            “Case called for jury trial outside the presence of the jury.
        Jury waiver signed. Defendant pleads guilty to Reckless
        Driving, one year court supervision, fine of $350 plus costs of
        $123.00[.] State moves to Nolle prosse DUI charge in
        01DT160 pursuant to agreement.”
The entry for May 9, 2002, states, “Case nolle prossed.”

                             II. ANALYSIS
    This court may exercise original jurisdiction in mandamus
actions. Ill. Const. 1970, art. VI, §4(a). Mandamus is an extraordinary
remedy to enforce the performance of official nondiscretionary duties
by a public officer. 1350 Lake Shore Associates v. Healey, 223 Ill. 2d
607, 614 (2006). Mandamus will be granted only when the petitioner
shows a clear right to relief, a clear public duty to act, and clear
authority of the official to comply with the order. People ex rel.
Devine v. Sharkey, 221 Ill. 2d 613, 616-17 (2006). Mandamus relief
is improper if it substitutes the court’s judgment or discretion for that

                                  -3-
of the official. Holly v. Montes, 231 Ill. 2d 153, 156 (2008). It is well
settled, however, that mandamus is a proper means to compel
compliance with the mandatory sentencing provisions of the Unified
Code of Corrections. People ex rel. Birkett v. Jorgensen, 216 Ill. 2d
358, 362 (2005).
     Petitioner contends that the plain language and purpose of section
5–6–1(d)(3) preclude a sentence of court supervision for Kissack’s
conviction of driving under the influence of alcohol. Petitioner asserts
that this court should, therefore, enter a mandamus order directing the
respondent to sentence Kissack in accordance with the Code.
     Respondent did not file a responsive brief. In his brief, Kissack
argues that section 5–6–1(d)(3) precludes court supervision only
when the offender previously entered into a plea agreement reducing
a charge of driving under the influence of alcohol to reckless driving.
In this case, he pled guilty to reckless driving and the State dismissed
the DUI charge. Thus, according to Kissack, section 5–6–1(d)(3) does
not preclude court supervision because a DUI charge was not reduced
to reckless driving.
     Here, we must determine whether Kissack’s sentence of court
supervision is authorized under section 5–6–1(d)(3) of the Code. This
case presents a question of statutory construction subject to de novo
review. People v. Lewis, 223 Ill. 2d 393, 402 (2006). The
fundamental objective of statutory construction is to ascertain and
give effect to the intent of the legislature. Jorgensen, 216 Ill. 2d at
363. The best indication of legislative intent is the statutory language
given its plain and ordinary meaning. Holly, 231 Ill. 2d at 159. When
statutory language is plain and unambiguous, the statute must be
applied as written without resort to aids of statutory construction.
People v. Howard, 228 Ill. 2d 428, 438 (2008). We may not depart
from a statute’s plain language by reading into it exceptions,
limitations, or conditions the legislature did not express. Lewis, 223
Ill. 2d at 402. Courts should not attempt to read a statute other than
in the manner it was written. Rosewood Care Center, Inc. v.
Caterpillar, Inc., 226 Ill. 2d 559, 567 (2007).
     Section 5–6–1(d) of the Code states:
             “The provisions of paragraph (c) [pertaining to court
         supervision] shall not apply to a defendant charged with


                                  -4-
         violating Section 11–501 of the Illinois Vehicle Code [DUI]
         or a similar provision of a local ordinance when the defendant
         has previously been:
                  (1) convicted for a violation of Section 11–501 of the
             Illinois Vehicle Code or a similar provision of a local
             ordinance or any similar law or ordinance of another state;
             or
                  (2) assigned supervision for a violation of Section
             11–501 of the Illinois Vehicle Code or a similar provision
             of a local ordinance or any similar law or ordinance of
             another state; or
                  (3) pleaded guilty to or stipulated to the facts
             supporting a charge or a finding of guilty to a violation of
             Section 11–503 of the Illinois Vehicle Code [reckless
             driving] or a similar provision of a local ordinance or any
             similar law or ordinance of another state, and the plea or
             stipulation was the result of a plea agreement.” 730 ILCS
             5/5–6–1(d) (West 2006).
Thus, section 5–6–1(d)(3) provides that a defendant charged with
DUI is not eligible for court supervision if the defendant has
previously pled guilty to reckless driving as a result of a plea
agreement. Under the plain language of the statute in these
circumstances, a previous guilty plea to reckless driving under a plea
agreement is the only requirement for barring a sentence of court
supervision.
     Contrary to Kissack’s argument, the plain language of the statute
does not require the previous plea agreement to include a reduction
of the charge from DUI to reckless driving. The legislature did not
limit or condition the phrase “plea agreement” in any way. Kissack’s
construction of section 5–6–1(d)(3) requires adding a condition to the
plain language of the statute. We will not read into the plain language
of a statute exceptions, limitations, or conditions not expressed by the
legislature. See Lewis, 223 Ill. 2d at 402.
     This court has recognized that plea agreements generally result in
a reduction of the original charge or some other consideration in
exchange for an agreement to plead guilty. People v. Eckhardt, 127
Ill. 2d 146, 151-52 (1989). The State’s offer of consideration for

                                  -5-
pleading guilty distinguishes a plea agreement from a blind guilty
plea. Eckhardt, 127 Ill. 2d at 151-52. Further, Supreme Court Rule
402(d) indicates that the consideration for a plea agreement may
include the State’s recommendation of a specific sentence or
dismissal of other charges. 177 Ill. 2d R. 402(d). Thus, any agreement
where the State offers some consideration in return for a defendant’s
guilty plea will satisfy the plain language of section 5–6–1(d)(3).
    Kissack argues, nonetheless, that this court’s decisions in
Eckhardt and People v. Kuhn, 126 Ill. 2d 202 (1988), support his
interpretation of section 5–6–1(d). He contends that those cases
construed section 5–6–1(d) to prohibit court supervision only when
a defendant’s previous conviction of reckless driving resulted from
a reduction of a DUI charge.
    In Eckhardt, the State filed a direct appeal from a circuit court
decision finding section 5–6–1(d) of the Code (Ill. Rev. Stat. 1985,
ch. 38, par. 1005–6–1(d)) unconstitutional on equal protection
grounds. Eckhardt, 127 Ill. 2d at 148. The trial court determined that
a defendant pleading guilty to reckless driving under a plea agreement
committed the same conduct as one who entered a blind guilty plea
to reckless driving. Section 5–6–1(d) of the Code treated those two
groups of defendants differently, however. The trial court, therefore,
held that the statute violated equal protection guarantees. Eckhardt,
127 Ill. 2d at 150.
    This court disagreed with the trial court’s finding that a blind
guilty plea to reckless driving is the same quality of offense as a
guilty plea by agreement. Eckhardt, 127 Ill. 2d at 151. We recognized
that plea agreements generally result in a reduction of the original
charge or some other consideration in exchange for pleading guilty.
Eckhardt, 127 Ill. 2d at 151-52. A defendant entering a blind guilty
plea does not receive any such concession. Eckhardt, 127 Ill. 2d at
151-52. Viewing the statute in this context, we held that it did not
violate equal protection guarantees. Eckhardt, 127 Ill. 2d at 152.
    In Eckhardt, this court conclusively resolved the defendant’s
equal protection claim by finding that the groups at issue were not
similarly situated. See People v. Whitfield, 228 Ill. 2d 502, 512 (2007)
(declining to apply the rational basis test because the defendant could
not meet the threshold requirement of showing that he and the group
he used for comparison were similarly situated). This court

                                  -6-
nevertheless went on to find that section 5–6–1(d) was rationally
related to the state’s legitimate goal of promoting highway safety.
Eckhardt, 127 Ill. 2d at 152-53. We observed that the “thrust” of
section 5–6–1(d) is to prevent repeat drunk driving offenders from
endangering the lives of other motorists. Eckhardt, 127 Ill. 2d at 152.
We also stated that the “obvious focus” of section 5–6–1(d) is to
preclude supervision not only to those previously convicted of driving
under the influence, but also to those who were previously charged
with that offense and entered into a plea agreement for the lesser
offense of reckless driving. Eckhardt, 127 Ill. 2d at 152-53. We
therefore concluded that section 5–6–1(d) is rationally related to the
state’s goal of promoting highway safety.
    In Eckhardt, the construction of section 5–6–1(d) was not raised
as an issue. Thus, this court did not engage in a construction of the
plain language of that statute. Instead, we simply made statements
about the broad focus of section 5–6–1(d) in the context of
determining whether it was rationally related to the state’s goal of
promoting highway safety.
    A legislative classification will be sustained against an equal
protection challenge if any collection of facts can be reasonably
conceived to uphold the classification. Eckhardt, 127 Ill. 2d at 152,
citing Village of Oak Lawn v. Rosewell, 113 Ill. 2d 104, 111 (1986).
Therefore, the analysis in Eckhardt was not intended to be an all-
encompassing construction of section 5–6–1(d)(3). The analysis of
section 5–6–1(d)(3) in Eckhardt was simply a broad statement of the
focus of that section in the context of resolving whether the statute
was rationally related to promoting highway safety. We conclude that
Eckhardt does not control our construction of section 5–6–1(d)(3)
because the issue was never presented and, accordingly, was never
addressed in that case.
    This court’s decision in Kuhn is also inapposite. As in Eckhardt,
the issue in Kuhn was whether section 5–6–1(d)(3) of the Code (Ill.
Rev. Stat. 1987, ch. 38, par. 1005–6–1(d)(3)) is unconstitutional on
equal protection grounds. Kuhn, 126 Ill. 2d at 204. After reviewing
the record, this court determined it was unnecessary to address that
constitutional issue. We first noted that the parties agreed section
5–6–1(d)(3) applied only when a defendant previously entered a
guilty plea to reckless driving under a plea agreement. Kuhn, 126 Ill.

                                 -7-
2d at 206. The parties also agreed that the record did not show the
defendant’s prior guilty plea to reckless driving was pursuant to a plea
agreement. Kuhn, 126 Ill. 2d at 206. Thus, there was no indication in
the record that section 5–6–1(d)(3) precluded the defendant from
receiving court supervision for his subsequent DUI charge. Kuhn, 126
Ill. 2d at 206. The trial court’s order declaring section 5–6–1(d)(3)
unconstitutional was vacated, and the matter was remanded for
further proceedings. Kuhn, 126 Ill. 2d at 207.
     In Kuhn, this court did not address the interpretation of section
5–6–1(d)(3). We simply held, in accordance with the parties’
agreement, that the record did not indicate the defendant’s prior plea
of guilty was pursuant to a plea agreement. The decision in Kuhn was
based on the failure to show any plea agreement existed in that case.
In the absence of a plea agreement, there was no showing that section
5–6–1(d)(3) precluded a sentence of court supervision. Kuhn does not
provide any guidance on the construction of section 5–6–1(d)(3).
     In sum, we conclude that the plain language of section
5–6–1(d)(3) precludes a sentence of court supervision for driving
under the influence of alcohol if the defendant has previously pled
guilty to reckless driving under a plea agreement. The phrase “plea
agreement” is not limited or conditioned in any way. Accordingly,
there is no requirement for the plea agreement to reduce a charge of
driving under the influence of alcohol to reckless driving.
     Here, Kissack was previously charged in 2001 with DUI and
reckless driving. The docket sheet submitted by the State shows that
the case was called for jury trial. Kissack pled guilty to reckless
driving prior to trial. The docket sheet also shows that the State
moved to nol-pros the DUI charge “pursuant to agreement.” Kissack
received consideration in exchange for his guilty plea to reckless
driving based on the State’s agreement to dismiss the DUI charge.
The record, therefore, clearly establishes that Kissack’s guilty plea
was the result of a plea agreement. Accordingly, section 5–6–1(d)(3)
precludes a sentence of court supervision for Kissack’s current charge
of driving under the influence of alcohol in these circumstances.
     Finally, the petitioner argues that section 5–6–1(d) does not
violate equal protection provisions or create an unconstitutional
mandatory presumption. The petitioner makes those arguments in
response to the order denying the State’s motion to reconsider the

                                  -8-
sentence. Kissack does not respond. We conclude that these
constitutional arguments are not properly before this court.
    In his order, the respondent never expressly mentioned equal
protection guarantees. Moreover, he did not find that the statute
created an unconstitutional mandatory presumption. The respondent
simply asserted that section 5–6–1(d)(3) would create an
unconstitutional irrebuttable presumption if it were applied literally.
There is certainly no express finding of unconstitutionality in the
respondent’s order.
    Further, the respondent denied the State’s motion to amend the
written order to comply with Supreme Court Rule 18 (210 Ill. 2d R.
18). Supreme Court Rule 18 sets forth requirements for trial courts
finding a statute unconstitutional. This court may summarily vacate
and remand a circuit court judgment declaring a statute
unconstitutional if it fails to comply with Rule 18. 210 Ill. 2d R.
302(c)(2). The respondent’s decision to decline amending the order
in accordance with Rule 18 indicates that he did not intend to declare
the statute unconstitutional. The respondent’s decision was based
solely on his interpretation of section 5–6–1(d)(3).
    Additionally, Kissack does not contend that the statute is
unconstitutional. Kissack’s arguments are directed at the
interpretation of the statute. In this case, a constitutional issue has not
been properly raised either by the respondent declaring the statute
unconstitutional or by an argument of a party on appeal. Accordingly,
the constitutionality of section 5–6–1(d)(3) is not properly before this
court, and we decline to address that subject.

                         III. CONCLUSION
    For the foregoing reasons, we conclude that the plain language of
section 5–6–1(d)(3) precludes a sentence of court supervision for
Kissack’s driving under the influence of alcohol conviction. The
respondent has no discretion to depart from the mandatory provisions
of section 5–6–1(d)(3). Accordingly, mandamus relief is granted
directing the respondent to vacate the sentence of court supervision
and impose a sentence in accordance with the Code.

                                                   Mandamus awarded.

                                   -9-
    JUSTICE BURKE, specially concurring:
    I agree with the majority that a sentence of court supervision is
not authorized by statute under the circumstances of this case.
Accordingly, I agree that a mandamus order should issue directing
Judge Kinzer to vacate the sentence of court supervision and impose
a sentence in accordance with the law. My reasons for reaching this
conclusion, however, differ from those expressed by the majority.
    Section 5–6–1(d)(3) of the Unified Code of Corrections provides:
             “The provisions of paragraph (c) [which authorize an
         order of supervision] shall not apply to a defendant charged
         with violating Section 11–501 of the Illinois Vehicle Code or
         a similar provision of a local ordinance when the defendant
         has previously ***
                                  ***
                 (3) pleaded guilty to or stipulated to the facts
             supporting a charge or a finding of guilty to a violation of
             Section 11–503 of the Illinois Vehicle Code [reckless
             driving] or a similar provision of a local ordinance or any
             similar law or ordinance of another state, and the plea or
             stipulation was the result of a plea agreement.” 730 ILCS
             5/5–6–1(d)(3) (West 2006).
    The State contends, and the majority holds, that the “plea
agreement” referred to in paragraph (3) above means any plea
agreement, regardless of its terms or basis. Respondent, Kyle Kissack,
however, contends that, pursuant to our decision in People v.
Eckhardt, 127 Ill. 2d 146 (1989), section 5–6–1(d)(3) has been
interpreted to mean that a sentence of court supervision is prohibited
only if the previous plea of guilty to reckless driving was the result of
a plea agreement whereby a charge of driving under the influence was
reduced or otherwise disposed of. On this point, I agree with
respondent.
    In Eckhardt we were asked to decide whether section 5–6–1(d)(3)
violated equal protection guarantees provided by both the United
States Constitution (U.S. Const., amend. XIV) and the Illinois
Constitution (Ill. Const. 1970, art. I, §2). The defendant in Eckhardt
contended that section 5–6–1(d)(3) violated equal protection
principles because it treated those who were found guilty of reckless

                                  -10-
driving pursuant to a plea agreement differently than those who were
convicted of the same offense after entering a blind plea or having
gone to trial, with respect to their eligibility for supervision on a
subsequent section 11–501 (driving under the influence of alcohol)
charge.
    Addressing this claim, we first noted that the equal protection
guarantee does not prevent different classes of people from being
treated differently, as long as there is a reasonable basis for
distinguishing the class to which the law applies from the class to
which the statute is inapplicable. Eckhardt, 127 Ill. 2d at 151; People
v. Coleman, 111 Ill. 2d 87, 95 (1986). Thus, we said, a legislative
classification will be upheld against an equal protection challenge if
any set of facts can reasonably be conceived which will sustain the
classification. Eckhardt, 127 Ill. 2d at 151. We further noted that,
where a suspect classification or a fundamental right is not involved,
the legislation need only be rationally related to a legitimate state
interest to survive an equal protection challenge. Eckhardt, 127 Ill. 2d
at 151.
    Applying these standards, we initially held that there was a
rational basis for differentiating between persons who have plea
bargained to reckless driving and those who have entered a blind plea
to reckless driving. Plea bargaining typically results in a reduction of
the initial charge. Thus, we concluded that persons who plea
bargained were given some consideration for the agreement to plead
guilty which persons who entered blind pleas did not receive. We
further found that section 5–6–1(d) was rationally related to the
state’s legitimate goal of promoting highway safety. We said:
         “The thrust of this statute is to prevent repeat drunk driving
         offenders from driving and endangering the lives of motorists
         on Illinois highways. This is a legitimate goal that is well
         within the State’s police powers.” Eckhardt, 127 Ill. 2d at
         151-52.
    We then went on to state:
             “The next focus of inquiry is whether the denial of
         supervision to those who, pursuant to a plea agreement, have
         pled guilty to, or stipulated to facts supporting a charge or a
         finding of guilty of, a violation of section 11–503 (reckless


                                 -11-
         driving) within the last five years is rationally related to the
         goal of highway safety. Reckless driving is a Class B
         misdemeanor. (Ill. Rev. Stat. 1985, ch. 95½, par. 11–503(b).)
         Driving under the influence is a Class A misdemeanor for a
         first offense in addition to administrative penalties. (Ill. Rev.
         Stat. 1985, ch. 95½, par. 11–501(c).) The obvious focus of the
         prohibition of supervision found in section 5–6–1(d) of the
         Unified Code of Corrections is to preclude supervision not
         only to those who had previously been convicted of driving
         under the influence, but also to those who had been charged
         with that offense and plea bargained for the lesser offense of
         reckless driving. A person who has plea bargained to a charge
         of reckless driving is thus in a different position from a person
         who has entered a blind plea to a reckless driving charge. We
         find that section 5–6–1(d) is rationally related to the State’s
         legitimate goal of promoting highway safety. In view of our
         analysis of the purpose of the statute, we find no equal
         protection violation.” (Emphasis added.) Eckhardt, 127 Ill. 2d
         at 152-53.
    In responding to the equal protection challenge in Eckhardt, we
construed section 5–6–1(d) in a way which would preserve its
constitutionality. Doing so, we held that the statute was rationally
related to a legitimate state interest when applied to “those who had
been charged with [driving under the influence] and plea bargained
for the lesser offense of reckless driving.” The majority errs when it
finds that, in Eckhardt, “we simply made statements about the broad
focus of section 5–6–1(d) in the context of determining whether it
was rationally related to the state’s goal of promoting highway
safety.” Slip op. at 7.
    The majority holds that the Eckhardt court “conclusively resolved
the defendant’s equal protection claim by finding that the groups at
issue were not similarly situated.” Slip op. at 6. The majority then
states that the Eckhardt court “nevertheless went on to find that
section 5–6–1(d) was rationally related to the state’s legitimate goal
of promoting highway safety,” relegating the Eckhardt court’s finding
of a rational basis for the legislation to mere dicta which need not be
followed. Slip op. at 6-7. I cannot agree.


                                  -12-
     I agree that a person who plea bargains to reckless driving is
differently situated than a person who enters a blind plea or is
prosecuted and convicted of reckless driving. But, as Eckhardt
recognized, the reason why it is appropriate to treat a person who plea
bargains more harshly (denying them supervision) is because of the
presumption that the person who plea bargains to reckless driving
was, in fact, charged with DUI, could have been found guilty on that
charge, but was able to obtain a reduction of that charge. The opposite
is true for a person who enters a blind plea or goes to trial and is
convicted of reckless driving. In these case, the presumption is that
the person was either not charged with DUI or that there was
insufficient evidence to support a conviction for DUI.
     The rational basis determination in Eckhardt was not simply
empty musings or meaningless dicta. It was essential to its finding of
constitutionality. Pursuant to Eckhard, the constitutionality of section
5–6–1(d)(3) is sustainable only if the respondent’s previous plea to
reckless driving was part of a plea agreement calculated to avoid a
conviction for DUI. By overruling Eckhardt’s finding of a rational
basis, the majority is calling into question whether the statute survives
equal protection scrutiny. Indeed, the majority’s interpretation renders
the statute potentially unconstitutional.
     To the extent that the circuit court interpreted the statute as
requiring the respondent’s prior plea to reckless driving to be part of
a plea agreement to reduce or dismiss a prior charge of DUI, I would
affirm the court’s judgment. I believe, however, that the circuit
court’s application of the statute, as interpreted, to the facts of the
case at bar, was incorrect. The record shows that the State produced
evidence which showed that respondent was charged in 2002 with
DUI and reckless driving. At that time, respondent pled guilty to
reckless driving and the DUI charge was dismissed “pursuant to
agreement.” Although the sentencing statement for this earlier plea
does not explicitly provide that the plea to reckless driving was in
exchange for the State’s agreement to dismiss the DUI charge, that is
a reasonable interpretation of the court’s 2002 sentencing order. Thus,
section 5–6–1(d)(3), even when interpreted as stated above, applies
in this instance. Accordingly, I join in the majority’s decision to grant
the State’s petition for a writ of mandamus.


                                  -13-
JUSTICE FREEMAN joins in this special concurrence.




                         -14-